Citation Nr: 1817483	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-27 432A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity.   

4.  Entitlement to service connection for lumbar radiculopathy of the right lower extremity.  

5.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974, from September 2004 to March 2006 and from September 2008 to March 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran  have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


